SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended December 31, 2009 Commission File #000-50868 EQUITY VENTURES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0995426 (IRS Employer Identification Number) 1314 E. Las Olas Blvd., Ste 1030 Fort Lauderdale, FL33301 (Address of principal executive offices)(Zip Code) 949-387-8490 (Registrant’s telephone no., including area code Securities registered pursuant to Section 12(b) of the Act: None Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yesx Noo Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Revenues for year ended December 31, 2009: $-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2009, was: $0 Number of shares of the registrant’s common stock outstanding as ofMarch 23, 2010 is: 1,174,000 We do not have a Transfer Agent. PART I ITEM 1. DESCRIPTION OF BUSINESS GENERAL Equity Ventures Group, Inc. was incorporated on December 17, 1999, under the laws of the State of Florida to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We have been in the developmental stage since inception and have no operations to date, other than issuing shares to our original shareholders. Since inception we have beenattempting to locate and negotiate with a business entity for the combination of that target company with us. We werelooking for acombination in the form of a merger, stock-for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. We were formed to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. PERCEIVED BENEFITS There are certain perceived benefits to being a reporting company with a class of publicly-traded securities. These are commonly thought to include the following: * the ability to use registered securities to make acquisitions of assets or businesses; * increased visibility in the financial community; * the facilitation of borrowing from financial institutions; * improved trading efficiency; * shareholder liquidity; * greater ease in subsequently raising capital; * compensation of key employees through stock options for which there may be * enhanced corporate image; * a presence in the United States capital market. POTENTIAL TARGET COMPANIES A business entity, if any, which may be interested in a business combination with us may include the following: * a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; * a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; 1 * a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; * a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; * a foreign company which may wish an initial entry into the United States securities market; * a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; * a company seeking one or more of the other perceived benefits of becoming a public company. A business combination with a target companynormally involves the transfer to the target company of the majority of our issued and outstanding common stock, and the substitution by the target company of its own management and board of directors. EMPLOYEES We have no full time employees. Our president has agreed to allocate a portion of her time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by her devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. ITEM 2. DESCRIPTION OF PROPERTY We have no properties and at this time have no agreements to acquire any properties. We currently use the offices of management at no cost to us. Management has agreed to continue this arrangement until we complete an acquisition or merger. ITEM 3. LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 2 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS OnApril 15, 2009, there are fifty shareholders of record of our common stock. Our shares of common stock have never been traded on any recognized stock exchange. DIVIDENDS We do not intend to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM 6. SELECTED FINANCIAL DATA Not Applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS We were formed to enter into a business combination with a target company in exchange for cash and/or our securities. Management has been seeking out a target company through solicitation. Such solicitation has included newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Websites and similar methods. No estimate can be made as to the number of persons who have been contacted or solicited. Management has engaged in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. We have entered into a verbal agreement with Peter Goldstein to supervise the search for target companies as potential candidates for a business combination. Peter Goldstein has been paying his own expenses incurred in supervising the search for a target company. We have no full time employees. Our president has agreed to allocate a portion of her time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by her devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. As a result of our solicitation efforts for a business combination, we have entered into a Share Exchange Agreement with another company. As of the date of this filing, the agreement has not closed. Our Certificate of Incorporation provides that we may indemnify our officers and/or directors for liabilities, which can include liabilities arising under the securities laws. Therefore, our assets could be used or attached to satisfy any liabilities subject to such indemnification. Results of Operation We did not have any operating income from inception through December 31, 2009. From inception through the year ended December 31, 2009, we recognized a net loss of $61,821. Expenses for the year were comprised of costs mainly associated with legal, accounting and office expenses. On January 31, 2009 the Company entered into a non-binding letter of intent with GHG Trading Platforms. On March 25, 2009, the Company, entered into a stock purchase agreement and share exchange agreement with GHG Trading Platforms, Inc. The Company will receive $20,000 of cash in connection with the sale in exchange for 90% of Company’s total issued and outstanding shares. The Company received $5,000 on April 16, 2009 and $2,600 on May 20, 2009. As of December 31, 2009, the letter of intent has expired and the company recorded $7,600 as other income. On November 4, 2007, we entered into a non-binding letter of intent with USASIA.Pursuant to the letter of intent, we received a $20,000 deposit in consideration for exclusivity on this transaction.Such deposit became non-refundable after the due diligence period ended on November 9, 2007.The parties were required to enter into a definitive agreement no later than November 9, 2007.The parties did not enter into a definitive agreement by such date and to date no agreement has been reached.We retained the non-refundable deposit in accordance with the letter of intent. 3 Liquidity and Capital Resources At December 31, 2009, we had cash of $5,852. Therefore we have limited capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. In the event such efforts are unsuccessful, contingent plans have been arranged to provide that our current director is to fund required future filings under the 1934 Act, and existing shareholders have expressed an interest in additional funding if necessary to continue as a going concern. We currently do not have enough cash to satisfy our minimum cash requirements for the next twelve months. As reflected in the accompanying financial statements, we are in the development stage with limited operations. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Plan of Operation During the next twelve months, we intend to actively seek out and investigate possible business opportunities with the intent to acquire or merge with one or more business ventures. If this happens, management will follow the procedures outlined in Item 1 above. Because the Company has limited funds, it may be necessary for the sole officer and director to either advance funds to the Company or to accrue expenses until such time as a successful business consolidation can be made. The Company will not be able to make it a condition that the target company must repay funds advanced by its officers and directors. Management intends to hold expenses to a minimum and to obtain services on a contingency basis when possible. The Company does not intend to use any employees, with the possible exception of part-time clerical assistance on an as-needed basis. Outside advisors or consultants will be used only if they can be obtained for minimal cost or on a deferred payment basis. Management is convinced that it will be able to operate in this manner and to continue its search for business opportunities during the next twelve months Due to the fact that the Company has limited funds, it may be necessary for the sole officer and director to either advance funds to the Company or to accrue expenses until such time as a successful business consolidation can be made. The Company will not make it a condition that the target company must repay funds advanced by its officers and directors. Management intends to hold expenses to a minimum and to obtain services on a contingency basis when possible. However, if the Company engages outside advisors or consultants in its search for business opportunities, it may be necessary for the Company to attempt to raise additional funds. As of the date hereof, the Company has not made any arrangements or definitive agreements to use outside advisors or consultants or to raise any capital. In the event the Company does need to raise capital most likely the only method available to the Company would be the private sale of its securities. Because of the nature of the Company as a development stage company, it is unlikely that it could make a public sale of securities or be able to borrow any significant sum from either a commercial or private lender. There can be no assurance that the Company will able to obtain additional funding when and if needed, or that such funding, if available, can be obtained on terms acceptable to the Company. 4 The Company does not intend to use any employees, with the possible exception of part-time clerical assistance on an as-needed basis. Outside advisors or consultants will be used only if they can be obtained for minimal cost or on a deferred payment basis. Management is convinced that it will be able to operate in this manner and to continue its search for business opportunities during the next twelve months. On March 25, 2009 (the “Effective Date”), Equity Ventures Group, Inc. (hereinafter referred to as “we,” “us” or “our”) entered into a share exchange agreement (the “Agreement”) with GHG Trading Platforms, Inc., a Nevada corporation (“GHG”) and the Shareholders of GHG (the “GHG Shareholders”) with the unanimous consent of our board of directors in lieu of a special meeting. Pursuant to the Agreement, the GHG Shareholders will sell to us 100% of the issued and outstanding common stock of GHG in exchange for the issuance to the GHG Shareholders of shares of our common stock on a one for one basis, pursuant to the terms and conditions set forth in the Agreement. Upon execution of the Agreement, GHG made a non-refundable payment to us of $5,000 and shall make an additional non-refundable deposit payment of $15,000 within three (3) days of such time as it has raised at least such amount in a private placement offering.According to the Agreement, the post-transaction company will be required to register on a Form S-1 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “SEC”) the shares of common stock held by the Equity Ventures shareholders prior to the closing date within ninety (90) days following the close of the Combination. The closing of the transaction was contingentupon GHG’s completion and delivery of the audited financial statements for the fiscal years ended December 31, 2008 and 2007, and the reviewed financial statements for the three (3) months ended March 31, 2009, which were to be provided within ten (10) weeks of the Effective Date.Such conditions were not met and the transaction did not occur. 5 Critical Accounting Policies Equity Ventures’ financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Equity Ventures views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on Equity Ventures’financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Off Balance Sheet Arrangements None ITEM 8. FINANCIAL STATEMENTS Our financial statements, together with the report of auditors, are as follows 6 EQUITY VENTURES GROUP, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEETS AS OF DECEMBER 31, 2 PAGE F-3 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED FROM DECEMBER 31, 2, 1999 (INCEPTION) TO DECEMBER 31, 2009 PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM DECEMBER 17, 1999 (INCEPTION) TO DECEMBER 31, 2009 PAGE F-5 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2, 1999 (INCEPTION) TO DECEMBER 31, 2009 PAGES F-6 - F-11 NOTES TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Equity Ventures Group, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Equity Ventures Group, Inc. (the “Company”) (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ deficiency and cash flows for the two years ended December 31, 2009 and 2008 and the period from December 17, 1999 (inception) to December 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Equity Ventures Group, Inc. (A Development Stage Company) as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the two years ended December 31, 2009 and 2008 and the period from December 17, 1999 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 5 to the financial statements, the Company has no operations, has a net loss of $61,821 for the period from December 17, 1999 (inception) to December 31, 2009, a working capital and stockholders’ deficiency of $1,026 and has a negative cash flow from operations of $32,548 from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida March 12, 2010 F-1 Equity Ventures Group, Inc. (A Development Stage Company) Balance Sheets ASSETS December 31, 2009 December 31, 2008 Current Assets Cash $ $
